     Case 2:19-cv-05530-AFM Document 39 Filed 05/26/20 Page 1 of 1 Page ID #:614
                                                                      JS-6

 1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2

 3
     LORI COHEN, DANIEL COHEN,                     )   Case No.
 4
     on                                            )
     behalf of themselves and all others           )   2:19-cv-05530-AFM
 5
                                                       PROPOSED ORDER DISMISSING
     similarly situated,                           )
 6                                                     WITH PREJUDICE AS TO
     Plaintiff,                                    )
                                                       PLAINTIFF AND WITHOUT
 7                                                 )
                                                       PREJUDICE AS TO CLASS
 8
     vs.                                           )
                                                       CLAIMS.
                                                   )
 9   PORSCHE CARS NORTH                            )
10   AMERICA, INC.,                                )
                                                   )
11   Defendant.
                                                   )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18                                              Dated this 26th day of May 2020
19

20

21
                                      ________________________________________
22
                                             Alexander F. MacKinnon
23                                         United States Magistrate Judge
24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
